                              Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 1 of 11                                                                              E
                                                                                                                                                                                  A L E




                                                                                                                                                                        S




                                                                                                                                                                                          D
                                                                                                                                                                         D




                                                                                                                                                                                          Y
                                                                                                                                                                             OC           F
                                                                                                                                                                                  VERI


           API Affidavit Robin Rorick.pdf

            DocVerify ID:                     FF89A04D-58D1-4BAE-85D4-D2F527E84226
            Created:                          April 29, 2020 08:29:30 -8:00
            Pages:                            10
            Remote Notary:                    Yes / State: VA


           This document is a DocVerify VeriVaulted protected version of the document named above. It was created by a notary or on the behalf of a
           notary, and it is also a DocVerify E-Sign document, which means this document was created for the purposes of Electronic Signatures and/or
           Electronic Notary. Tampered or altered documents can be easily verified and validated with the DocVerify veriCheck system. This remote online
           notarization involved the use of communication technology.

           Go to www.docverify.com at any time to verify or validate the authenticity and integrity of this or any other DocVerify VeriVaulted document.




           E-Signature Summary

           E-Signature 1: Robin Russell Rorick (RR)
           April 29, 2020 09:45:59 -8:00 [2A22CAC65E54] [71.246.220.229]
           rorickr@api.org (Principal) (ID Verified)
           E-Signature Notary: Rhonda Jo Piper (rjp)
           April 29, 2020 09:45:59 -8:00 [25D57CFEC0E4] [74.217.93.166]
           rpiper@hunton.com
           I, Rhonda Jo Piper, did witness the participants named above electronically
           sign this document.




DocVerify documents cannot be altered or tampered with in any way once they are protected by the DocVerify VeriVault System. Best viewed with Adobe Reader or Adobe Acrobat.
All visible electronic signatures contained in this document are symbolic representations of the persons signature, and not intended to be an accurate depiction of the persons actual signature
as defined by various Acts and/or Laws.




DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                      Generated Cover Page    D2F527E84226
www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 2 of 11



                                                                                                                                  IN THE UNITED STATES DISTRICT COURT
                                                                                                                                      FOR THE DISTRICT OF MONTANA
                                                                                                                                          GREAT FALLS DIVISION
                                                                                                         NORTHERN PLAINS RESOURCE
                                                                                                         COUNCIL, et al.,
                                                                                                                                              Plaintiffs,
                                                                                                                    v.                                         Case No. 4:19-cv-00044-GF-BMM
                                                                                                         U.S. ARMY CORPS OF ENGINEERS,
                                                                                                         et al.,
                                                                                                                            Defendants,
                                                                                                                 and
                                                                                                         THE STATE OF MONTANA,
                                                                                                         TRANSCANADA KEYSTONE
                                                                                                         PIPELINE, LP, TC ENERGY
                                                                                                         CORPORATION, AMERICAN GAS
                                                                                                         ASSOCIATION, AMERICAN
                                                                                                         PETROLEUM INSTITUTE,
                                                                                                         ASSOCIATION OF OIL PIPE LINES,
                                                                                                         INTERSTATE NATURAL GAS
                                                                                                         ASSOCIATION OF AMERICA, and
                                                                                                         NATIONAL RURAL ELECTRIC
                                                                                                         COOPERATIVE ASSOCIATION,
                                                                                                                                      Defendant-Intervenors.
FF89A04D-58D1-4BAE-85D4-D2F527E84226 --- 2020/04/29 08:29:30 -8:00 --- Remote Notary




                                                                                                                                      AFFIDAVIT OF ROBIN RORICK,
                                                                                                                                FOR THE AMERICAN PETROLEUM INSTITUTE


                                                                                                                    1.          My name is Robin Rorick. I am Vice President of Midstream and

                                                                                                         Industry Operations for the American Petroleum Institute (“API”). My business

                                                                                                         address is 200 Massachusetts Ave., NW, Suite 1100, Washington, DC 20001.




                                                                                       DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                                                                        Page 1 of 10   1D2F527E84226
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 3 of 11



                                                                                                                    2.          I am offering this affidavit in support of the NWP 12 Coalition’s

                                                                                                         Memorandum in Support of the Federal Defendants’ Motion for Partial Stay

                                                                                                         Pending Appeal in the above captioned case. (Doc. 131).

                                                                                                                    3.          API is a nationwide, non-profit trade association that represents all

                                                                                                         facets of the natural gas and oil industry, which supports 10.3 million U.S. jobs and

                                                                                                         nearly 8 percent of the U.S. economy. API’s more than 600 member companies

                                                                                                         include large integrated companies, as well as exploration and production, refining,

                                                                                                         marketing, pipeline, and marine businesses, and service and supply firms. API’s

                                                                                                         members provide most of the nation’s energy. API was formed in 1919 as a

                                                                                                         standards-setting organization, and API has developed more than 700 standards to

                                                                                                         enhance operational and environmental safety, efficiency, and sustainability.

                                                                                                                    4.          API’s members engage in exploration, production, construction, and

                                                                                                         maintenance projects that often require compliance with both state and federal
FF89A04D-58D1-4BAE-85D4-D2F527E84226 --- 2020/04/29 08:29:30 -8:00 --- Remote Notary




                                                                                                         water permitting programs, including Clean Water Act (“CWA”) section 404.

                                                                                                                    5.          The safe and reliable supply of energy to consumers, at an affordable

                                                                                                         cost, requires the construction and maintenance of thousands of lines of linear

                                                                                                         pipelines. The need to deliver energy over long distances to neighborhoods and

                                                                                                         communities across the country often means that pipelines and linear structures

                                                                                                         must, at times, unavoidably cross wetlands and other waters of the United States as

                                                                                                         they extend from supply to market areas. API’s members rely on an efficient and


                                                                                                                                                             2


                                                                                       DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                                                                            Page 2 of 10   2D2F527E84226
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 4 of 11



                                                                                                         reasonable permitting process, as provided by the nationwide permits (“NWPs”),

                                                                                                         including NWP 12, to obtain required CWA approvals for the construction and

                                                                                                         maintenance of these critical elements of our nation’s energy supply infrastructure.

                                                                                                                    6.          NWPs are an important tool for authorizing critical and time-sensitive

                                                                                                         activities that the U.S. Army Corps of Engineers (“Corps”) has determined have

                                                                                                         only minimal adverse environmental effects on the aquatic environment.

                                                                                                         33 U.S.C. § 1344(e). The Corps has issued a utility line general permit since 1977.

                                                                                                         Consistent with the CWA and Corps regulations, NWPs are reissued every five

                                                                                                         years. The 2017 NWP 12 contains certain limits, thresholds, and other conditions

                                                                                                         to ensure compliance with the “minimal adverse environmental effects” statutory

                                                                                                         standard.

                                                                                                                    7.          API’s members conform their projects to meet the terms and

                                                                                                         conditions of the NWPs, including NWP 12. In particular, within the past five
FF89A04D-58D1-4BAE-85D4-D2F527E84226 --- 2020/04/29 08:29:30 -8:00 --- Remote Notary




                                                                                                         years, several of API’s members have relied on NWP 12 authorizations to

                                                                                                         construct hundreds of miles of oil pipelines, natural gas pipelines, refined product

                                                                                                         pipelines, and natural gas liquids pipelines, which traverse the States of Montana,

                                                                                                         Oklahoma, Texas, Colorado, Louisiana, Missouri, Mississippi, Kansas, Wisconsin,

                                                                                                         Illinois, Utah, North Dakota, Arkansas and Minnesota. One API member reported

                                                                                                         relying on NWP 12 for an average of 50 projects per year. API members also rely




                                                                                                                                                            3


                                                                                       DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                                                                          Page 3 of 10   3D2F527E84226
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 5 of 11



                                                                                                         on NWP 12 authorizations to inspect, maintain, and repair existing pipelines to

                                                                                                         ensure the continued safety and reliability of the projects.

                                                                                                                    8.          An API member has informed me that it has relied on NWP 12 for

                                                                                                         pipelines that support its liquefied natural gas (“LNG”) terminals. This includes a

                                                                                                         93-mile pipeline in Louisiana, a 23-mile pipeline in Texas, and a 200-mile pipeline

                                                                                                         in Oklahoma. The member has also relied on NWP 12 to construct several high-

                                                                                                         volume waterlines that are critical to supporting the overall infrastructure of its

                                                                                                         LNG terminal. The continued availability of NWP 12 is essential to its business of

                                                                                                         constructing pipelines to bring natural gas to the LNG terminals.

                                                                                                                    9.          In reliance on the availability of the 2017 NWP 12, several API

                                                                                                         members have made plans to construct oil, gas, natural gas liquids, and refined

                                                                                                         product pipelines in Montana, Oklahoma, Colorado, Illinois, Indiana, Iowa,

                                                                                                         Kansas, Louisiana, Missouri, New Mexico, Ohio, Pennsylvania, South Dakota,
FF89A04D-58D1-4BAE-85D4-D2F527E84226 --- 2020/04/29 08:29:30 -8:00 --- Remote Notary




                                                                                                         Texas, Utah, West Virginia, and Wyoming. These members design and conform

                                                                                                         their projects to meet the terms and conditions of NWP 12, assuming they will be

                                                                                                         able to rely on the permit for projects that have commenced or are under contract

                                                                                                         to commence by March 2022. As a result of this Court’s Order issued April 15,

                                                                                                         2020 (Doc. 130), API members may be unable to rely on NWP 12 for these

                                                                                                         projects.




                                                                                                                                                            4


                                                                                       DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                                                                          Page 4 of 10   4D2F527E84226
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 6 of 11



                                                                                                                    10.         The Court’s Order also raises a significant amount of uncertainty

                                                                                                         regarding the availability of NWP 12 for other API member utility line projects

                                                                                                         necessary to construct, repair, and maintain pipelines in a cost-effective and timely

                                                                                                         manner. API members expect to rely on NWP 12 verifications for ongoing or

                                                                                                         scheduled work, and in anticipation of such activities have undertaken significant

                                                                                                         work in the planning or pre-planning construction stages. If NWP 12 is not

                                                                                                         available for these projects, the API members may be forced to halt work mid-

                                                                                                         construction, which delays the project, increases costs, and increases risk to the

                                                                                                         environment.

                                                                                                                    11.         If NWP 12 is not available, and in the absence of any other applicable

                                                                                                         general permit, API’s members will likely be forced to apply for individual CWA

                                                                                                         permits for activities that the Corps has deemed to have only minimal

                                                                                                         environmental effects. API’s members could face years of delay and substantial
FF89A04D-58D1-4BAE-85D4-D2F527E84226 --- 2020/04/29 08:29:30 -8:00 --- Remote Notary




                                                                                                         additional costs as a result, without any commensurate benefit to the aquatic

                                                                                                         environment.

                                                                                                                    12.         The process of applying for and obtaining an individual permit is time

                                                                                                         consuming, expensive, and subject to regulatory uncertainty. The individual CWA

                                                                                                         permit process requires multiple state and federal agency coordination, as well as

                                                                                                         public involvement on each project. In addition, water quality certification would

                                                                                                         be required from each state agency overseeing that particular resource.


                                                                                                                                                            5


                                                                                       DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                                                                          Page 5 of 10   5D2F527E84226
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 7 of 11



                                                                                                                    13.         Based on its experience, one API member estimates that the time for

                                                                                                         review and processing of an individual permit currently ranges from 9 to 24

                                                                                                         months. That processing time is highly likely to increase if NWP 12 cannot be

                                                                                                         relied on and the Corps must process tens of thousands of additional projects

                                                                                                         through individual permits. API members have significant concerns regarding the

                                                                                                         availability of staff at the Corps and coordinating agencies to review these

                                                                                                         additional projects through the individual permit process.

                                                                                                                    14.         The Corps’ workload constraints are exacerbated by the current

                                                                                                         circumstances, where companies and agencies are dealing with working conditions

                                                                                                         caused by COVID-19. The ability to provide reliable energy is even more

                                                                                                         important now during this sensitive and challenging time brought on by COVID-

                                                                                                         19. The Court’s Order could threaten API’s members’ ability to continue

                                                                                                         numerous energy and infrastructure projects, affecting the health of numerous
FF89A04D-58D1-4BAE-85D4-D2F527E84226 --- 2020/04/29 08:29:30 -8:00 --- Remote Notary




                                                                                                         companies and job security in an already-strained economy.

                                                                                                                    15.         API member projects are developed in collaboration with customers,

                                                                                                         contractors, communities and commercial companies, in addition to lenders and

                                                                                                         investors. Significant delays to a project schedule can have negative implications,

                                                                                                         including commercial harm to the company, its shippers, the affected downstream

                                                                                                         customer, and, ultimately, the broader economy. The uncertainty in timing for

                                                                                                         CWA § 404 approvals, as a result of the Court’s Order, may put API member


                                                                                                                                                           6


                                                                                       DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                                                                         Page 6 of 10   6D2F527E84226
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 8 of 11



                                                                                                         projects at risk for securing financing, construction contracts, and supply deals.

                                                                                                         The cost of providing these services to customers is likely to increase, if API’s

                                                                                                         members can no longer rely on the efficient permitting approach of NWP 12.

                                                                                                         Accordingly, API members expect that many important activities associated with

                                                                                                         oil pipelines, natural gas pipelines, refined product pipelines, and natural gas

                                                                                                         liquids pipelines will be delayed or otherwise encumbered, if NWP 12 cannot be

                                                                                                         relied on as a result of this Court’s Order. This would significantly harm API’s

                                                                                                         members by impeding their ability to safely deliver natural gas, oil, and related

                                                                                                         products through pipelines.

                                                                                                                    16.         For example, I am aware of an API member that recently entered into

                                                                                                         a 5-year contract that will require it to build a new pipeline in order to deliver

                                                                                                         propylene to the customer under a set delivery date premised on the use of NWP

                                                                                                         12. The member was preparing the preconstruction notification (“PCN”) to verify
FF89A04D-58D1-4BAE-85D4-D2F527E84226 --- 2020/04/29 08:29:30 -8:00 --- Remote Notary




                                                                                                         use of NWP 12 when this Court issued its Order. If the member is unable to rely

                                                                                                         on NWP 12, as a result of this Court’s Order, the time required to obtain an

                                                                                                         individual permit will likely delay construction of the pipeline and may cause a

                                                                                                         breach of contract and loss of business opportunity.

                                                                                                                    17.         Maintenance projects are similarly affected. An API member recently

                                                                                                         identified anomaly repairs that need to be completed on a pipeline in Louisiana.

                                                                                                         The repairs are typically completed under NWP 12 in order to meet required 60


                                                                                                                                                           7


                                                                                       DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                                                                         Page 7 of 10   7D2F527E84226
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 9 of 11



                                                                                                         and 180 day repair obligations. If the member is not able to rely on NWP 12,

                                                                                                         delaying the repairs could result in operating pressure reductions and decreased

                                                                                                         pipeline throughput. The Corps was processing another API member’s application

                                                                                                         under NWP 12 for the installation of a vent on a pipeline. The project is likely to

                                                                                                         be delayed if the member is not able to rely on NWP 12.

                                                                                                                    18.         In some areas of the country, the harm that would occur if API

                                                                                                         members could not rely on NWP 12 is exacerbated by time of year construction

                                                                                                         restrictions designed to provide environmental benefits, including protections to

                                                                                                         species. If API members cannot rely on NWP 12, the delay occasioned by the time

                                                                                                         consuming process of applying for individual permits may require projects to be

                                                                                                         postponed to the next construction season, resulting in even further delay and

                                                                                                         significant costs.

                                                                                                                    19.         There are other practical impediments to schedules and construction.
FF89A04D-58D1-4BAE-85D4-D2F527E84226 --- 2020/04/29 08:29:30 -8:00 --- Remote Notary




                                                                                                         For example, the schedule for development activities in North Dakota is

                                                                                                         constrained by an extended severe cold weather season. If an API member cannot

                                                                                                         rely on NWP 12 as a result of this Court’s Order, the project may be delayed until

                                                                                                         the next year’s construction season to avoid development during unfavorable

                                                                                                         weather conditions that can result in potential safety and environmental risks.

                                                                                                                    20.         If API members cannot rely on NWP 12, it may also cause delays late

                                                                                                         in project development or construction. Pipeline projects require right-of-way


                                                                                                                                                           8


                                                                                       DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                                                                          Page 8 of 10   8D2F527E84226
                                                                                       www.docverify.com
                                                                                                                  Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 10 of 11



                                                                                                         agreements with individual landowners, and as a result of these negotiations, which

                                                                                                         often occur late in the project development or construction process, a project may

                                                                                                         be rerouted. An API member has informed me that often the original route is

                                                                                                         designed to avoid wetlands or other water crossings, but if rerouting becomes

                                                                                                         necessary due to landowner negotiations, the member must rely on NWP 12 to

                                                                                                         move forward. If NWP 12 is unavailable, the member would likely be forced to

                                                                                                         acquire an individual permit, which would significantly impact the cost of the

                                                                                                         project and result in lost royalty income for its mineral owners.
FF89A04D-58D1-4BAE-85D4-D2F527E84226 --- 2020/04/29 08:29:30 -8:00 --- Remote Notary




                                                                                                                                                   9


                                                                                       DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                                                                  Page 9 of 10   9D2F527E84226
                                                                                       www.docverify.com
                                                                                                                           Case 4:19-cv-00044-BMM Document 138-5 Filed 04/29/20 Page 11 of 11



                                                                                                                                                        CERTIFICATION

                                                                                                                               I certify that the foregoing statements made by me are true. I am aware that,

                                                                                                         if any of the foregoing statements made by me are willfully false, I am subject to

                                                                                                         punishment.

                                                                                                                               Executed this 29th day of April, 2020.



                                                                                                                                                               ___________________________
                                                                                                                                                                                                      2A22CAC65E54



                                                                                                                                                               Robin Russell Rorick

                                                                                                                                                               Robin Rorick
                                                                                                                                                                Signed on 2020/04/29 09:45:59 -8:00




                                                                                                         Commonwealth of Virginia

                                                                                                         County of ________________
                                                                                                                    Chesterfield




                                                                                                         Subscribed and sworn to before me this
                                                                                                                                            29th ___day of __________, 2020.
                                                                                                                                                           April



                                                                                                                                       25D57CFEC0E4




                                                                                                         _____________________________________
                                                                                                         Notary Public
                                                                                                            Signed on 2020/04/29 09:45:59 -8:00
FF89A04D-58D1-4BAE-85D4-D2F527E84226 --- 2020/04/29 08:29:30 -8:00 --- Remote Notary




                                                                                                         My Commission Expires: ________________
                                                                                                                                July 31, 2020


                                                                                                                                                                                                          Rhonda Jo Piper
                                                                                                                                                                                                           DocVerify




                                                                                                                                                                                                          Registration # 223328
                                                                                                                                                                                                          Electronic Notary Public
                                                                                                                                                                                                          Commonwealth of Virginia
                                                                                                                                                                                                          My commission expires the 31 day of Jul 2020
                                                                                                                                                                                                      Notary Stamp 2020/04/29 09:45:59 PST                    25D57CFEC0E4




                                                                                                                                                                    10


                                                                                       DocVerify ID: FF89A04D-58D1-4BAE-85D4-D2F527E84226
                                                                                                                                                                                                                       Page 10 of 10         10D2F527E84226
                                                                                       www.docverify.com
